Citation Nr: 1733199	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-23 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as being due to a service-connected disability.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for renal failure, with diabetic nephropathy.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1980 to October 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied applications to reopen claims of service connection for diabetes mellitus, erectile dysfunction, renal failure with diabetic nephropathy, and bilateral hearing loss.  

The case was previously before the Board in May 2011 at which time the issue of an increased rating for hypertension was remanded for further development of the evidence.  

In February 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In an October 2016 decision, the Board found that new and material evidence had been received to reopen the claims of service connection for diabetes mellitus, erectile dysfunction, renal failure with diabetic nephropathy, and bilateral hearing loss.  That decision also dismissed the claims of increased ratings for hypertension and tinnitus, which were withdrawn by the Veteran at the February 2016 Board hearing.  The reopened claims were remanded for further development of the evidence.  The claim has now been returned for further appellate consideration.   


FINDINGS OF FACT

1.  Diabetes mellitus was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  

2.  Erectile dysfunction was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  

3.  Renal failure with diabetic nephropathy was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  

4.  Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).  

2.  Erectile dysfunction was neither incurred in nor aggravated by service, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).  

3.  Renal failure with diabetic nephropathy was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).  

4.  Bilateral hearing loss was neither incurred in nor aggravated by service, nor may bilateral sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in September 2010, February 2011, and June 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded VA medical examinations, most recently in November 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, sensorineural hearing loss, and kidney disease; to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Diabetes Mellitus

The Veteran contends that service connection is warranted for diabetes mellitus.  During the Board hearing in February 2016, he testified that he had been told by medical professionals from whom he had received treatment that the diabetes could have been caused by his service-connected hypertension.  

Service connection is currently in effect for central retinal artery occlusion of the left eye, rated 30 percent disabling; hypertension, rated 10 percent disabling; bilateral tinnitus, rated 10 percent disabling; and hypertensive retinopathy of the right eye, rated noncompensable.  

Review of the record shows that the Veteran's STRs show no complaint or manifestation of diabetes mellitus.  On examination for separation from service, clinical evaluation of the endocrine system was normal.  Urinalysis was negative for sugar.  Post-service treatment records include reports of private treatment that show elevated glucose levels in January and May 1994 as well as in April and November 1996.  Additional records include a diagnosis of diabetes mellitus in July 1999.  In testimony before the Board, the Veteran stated that he was first diagnosed with diabetes mellitus in 1998.  Additional medical records show that the Veteran has continued to receive treatment for diabetes mellitus.  

An examination was conducted by VA in November 2016.  After a thorough review of the record and examination of the Veteran, the examiner rendered an opinion that it was less likely than not that the Veteran's diabetes mellitus was of service onset or otherwise related to service.  The rationale was that the Veteran's STRs were silent for a diagnosis or treatment for diabetes mellitus and that medical records within one year of separation were likely silent for such a diagnosis or treatment.  With regard to the elevated glucose levels in 1994, the examiner noted that those abnormal levels resulted in a diagnosis of impaired fasting glucose, which was not diabetes mellitus.  This was diagnosed in 1999 and was "a stand-alone entity, neither due to nor aggravated by active military service."  Regarding an opinion of a private physician it was noted that there was no indication that he had reviewed the Veteran's STRs or the remainder of the record and, in fact, made no comment regarding the Veteran's diabetes mellitus.  The examiner also opined that it was less likely than not that diabetes mellitus was proximately due to or aggravated by a service-connected disability.  The rationale was that a review of current medical literature was silent for any mechanism by which the Veteran's service-connected disabilities may cause or aggravate diabetes mellitus.  This was a "stand-alone entity" that was neither due to nor aggravated by a service-connected disability.  

After complete review of the evidence of record, the Board finds no basis for the establishment of service connection for diabetes mellitus.  The STRs are silent for complaints or manifestations of this disease and, while elevated glucose levels were noted within two years of separation from active duty, this is not within the one year presumptive period.  Moreover, the examiner who evaluated the Veteran in 2016 found that the elevated glucose levels in 1994 were not actually diagnostic of diabetes mellitus.  The Veteran, in his testimony before the undersigned, dated the onset of his diabetes to 1998, several years after separation from active duty.  The main contention is that diabetes mellitus is due to or aggravated by a service-connected disability, primarily hypertension.  The examiner in 2016 has rendered the only opinion on this subject, which is that it is less likely than not that the diabetes was caused or aggravated by the hypertension. The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Erectile Dysfunction

The Veteran contends that service connection is warranted for erectile dysfunction.  During the Board hearing in February 2016, he testified that he had been told by medical professionals from whom he had received treatment that this disorder could have been caused by his service-connected hypertension.  It is noted that there is a private physician statement that indicates that it is at least as likely as not that the erectile dysfunction is at least as likely as not related to a service-connected disability.  

Review of the Veteran's STRs shows no complaint or manifestation of erectile dysfunction.  On examination for separation from service, clinical evaluation of the genitourinary system was normal.  Post-service treatment records include private treatment records dated from 1994 to 2003 that do not show complaints or manifestations of erectile dysfunction.  On examination by VA in March 2003, evaluation of the genitourinary system showed no abnormality.  VA treatment records dated in 2014 include references to male erectile dysfunction in the medical history report.  

A private treatment record dated in February 2016 was received from the Veteran's private physician.  At that time, it was indicated that an inflatable penile prosthesis was to be inserted in March 2016.  The physician indicated a familiarity with the Veteran's medical history as his treating physician and opined that the Veteran's erectile dysfunction was at least as likely as not caused by or a result of the Veteran's military service.  No specific rationale was provided.  

An examination was conducted by VA in November 2016.  After evaluation and review of the Veteran's medical records, including the opinion rendered by the Veteran's private physician, the examiner opined that the erectile dysfunction was less likely than not proximately due to or the result of a service-connected condition.  The rationale initially discussed a possible relationship with diabetes mellitus, which, as noted above, is not service connected.  Regarding hypertension, the examiner stated that patients with cardiovascular diseases frequently complained of erectile dysfunction, particularly when treated with beta-blockers.  Medical literature shows that such dysfunction after therapy with beta-blockers was related to a patient's knowledge of side effects and was reversed by placebo.  The Veteran's current treatment for essential hypertension consisted of several medications, none of which had a significant adverse effect on reproduction.  (One of the medications had a 13.5 percent probability of erectile dysfunction, while the other two had no reproductive adverse effects.)  The Veteran's current erectile dysfunction is a "stand-alone" entity, neither due to nor aggravated by non-service-connected diabetes or its treatment or service-connected hypertension or its treatment.  Moreover, the Veteran's STRs were silent for diagnosis of or treatment for erectile dysfunction during active military service and his medical records were silent for such a diagnosis or treatment within one year of separation from active duty.  Regarding the opinion of the Veteran's private physician, the examiner noted that this opinion was silent regarding a review of the Veteran's STRs and all of the evidence of record.  While it appeared to be carefully considered, the opinion did not include any medical literature as cited for reference.  Without this, the examiner believed this to be a personal, professional opinion.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert 5 Vet. App. at 30; Colvin 1 Vet. App. at 171.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, while there is a medical opinion that indicates that the Veteran's erectile dysfunction is related to service; as pointed out by the VA examiner in November 2016, there is no rationale provided for this opinion.  The Board does not find this opinion to be as persuasive as that provided by the VA examiner, who provided specific rationale.  Moreover, the Board notes that the Veteran has not actually contended that his erectile dysfunction had its onset during service or in the years immediately following active duty.  Rather, as noted above, his contention is that his erectile dysfunction is related to his hypertension.  The VA examiner in November 2016 has rendered the only opinion regarding secondary service connection, which is negative.  As such, The Board does not find the private medical opinion to be persuasive, and the claim must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Renal Failure, With Diabetic Nephropathy

The Veteran contends that service connection is warranted for renal failure, with diabetic nephropathy.  During the Board hearing in February 2016, he testified that he had been told by medical professionals from whom he had received treatment that this disorder could have been caused by his service-connected hypertension.  It is noted that there is a private physician statement that indicates that it is at least as likely as not that the renal failure is at least as likely as not related to a service-connected disability.  

Review of the Veteran's STRs shows no complaint or manifestation of kidney disease while the Veteran was on active duty.  On examination for separation from service no kidney abnormality was demonstrated.  Post service medical records show that the Veteran did not have complaints of kidney disease in the years immediately after service.  Private treatment records dated in May 1994 show that the Veteran's kidney function was normal at that time.  On examination by VA in March 2003, the Veteran related that his "kidneys are acting up."  He stated that he has "a lot of protein in it."  Recent private treatment records demonstrate that the Veteran is currently on dialysis for kidney failure.  

An examination was conducted by VA in July 2012.  At that time, a medical opinion was sought to ascertain whether the Veteran's chronic renal failure was due to or a result of service-connected hypertension.  It was noted that the Veteran's STRs showed nothing pertinent related to renal failure and that VA medical records were significant for hypertension, diabetes, and chronic renal failure.  After review of the record, the examiner stated that a possible relationship between hypertension and chronic renal failure could not be resolved without resorting to speculation.  The rationale was that, while it was true that long-standing uncontrolled hypertension may result in an organ disease, including chronic renal failure, the claims folder was silent for evidence as to etiology of the renal failure.  Specifically, ultrasonographic features of bilateral shrunken kidneys is normally seen in hypertension induced chronic renal failure, as is severe uremia (serum creatinine greater than 100 umol/L), and histopathological findings of glomerular sclerosis, malignant arteriolar changes with absence of glomerular cellular proliferation.  Thus it was not possible to render an opinion without additional information.  

A statement, dated in July 2016, was received from the Veteran's private physician.  At that time, it was indicated that the Veteran had kidney disease, status post kidney transplant, that was most likely caused by or a result of the Veteran's service-connected disabilities.  The rationale was that all therapies had been tried, but had failed.  

An examination was conducted by VA in November 2016.  After evaluation and complete review of the medical records, the examiner opined that the Veteran's kidney disease was less likely than not proximately due to or aggravated by a service-connected disability.  The rationale was that "Adults with diabetes or high blood pressure, or both, have a higher risk of developing chronic kidney disease" than those without these diseases.  The percentage was approximately 44 percent of adults with diabetes and 28 percent of adults with high blood pressure had chronic kidney disease.  Other risk factors included obesity, high cholesterol, lupus and a family history of kidney disease.  Thus, the Veteran's chronic kidney disease with nephropathy was more likely than not due to or the result of non-service-connected diabetes mellitus rather than service-connected essential hypertension.  Neither was the kidney disease related to any of the Veteran's other service-connected disabilities, which were listed as loss of an eye, tendonitis and impaired vision in the other eye.  Regarding the opinion, submitted by the Veteran's private physician, the examiner noted that the opinion was silent regarding review of the Veteran's STRs and all of the evidence of record.  Moreover, the opinion did not include citations to medical literature that could be referenced.  

The Board initially finds that there is no basis for a determination that the Veteran's kidney disease is directly related to active duty.  The STRs are silent for complaints or manifestations of kidney disease and treatment records dated in 1994 specifically found no evidence of decreased kidney function.  The 2003 VA examination did not that the Veteran had some abnormal kidney function studies.  This was many years after service, with no competent authority indicating that the disorder is directly related to service.  

The Veteran's main contention is that his kidney disease is related to a service-connected disability, specifically service-connected hypertension.  There are two distinct opinions regarding this possibility, and one indicating that further information was necessary.  As noted above, the Board must analyze any conflicting medical opinions and find which is the more probative and credible.  In 2012, while the examiner was unable to render an opinion, it was noted that certain ultrasound findings should be noted if there were to be a relationship between kidney disease and hypertension found.  In July 2016, the Veteran's private, treating physician, opinion that it was likely that the kidney disease was related to hypertension, but no detailed rationale was provided and, as pointed out by the VA examiner in November 2016, there was no indication that the opinion was based upon a complete review of the medical evidence.  The November 2016 negative nexus opinion was based on a complete review and provided a specific rationale, which was that, based on the percentage probabilities, the kidney disease was related to non-service-connected diabetes mellitus rather than service-connected hypertension.  Given this specific quantifiable rationale, the Board must find that the November 2016 negative nexus opinion is the most probative and service connection on a secondary basis is denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for renal failure, with diabetic nephropathy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Hearing Loss

The Veteran contends that service connection should be established for bilateral hearing loss.  During the Board hearing before the undersigned, the Veteran testified that he had been exposed to significant acoustic trauma during service, which has resulted in bilateral hearing loss.  It is pointed out that service connection has been established for tinnitus as a result of acoustic trauma.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered to be a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the Veteran's STRs fails to show complaints or manifestations of bilateral hearing loss.  On examination for separation from service, the Veteran had no complaints of hearing loss and audiometric testing showed pure tone thresholds to be normal in all tested frequencies.  

Post-service medical evidence includes an audiometric evaluation performed in April 2003.  At that time pure tone thresholds were normal in all tested frequencies.  Speech recognition scores were 96 percent correct in each ear.  An audiometric evaluation was conducted in January 2007 when pure tone threshold were again noted to be normal in all tested frequencies.  Speech recognition scores at that time were 96 percent correct in the right ear and 94 percent correct in the left ear.  

An audiometric evaluation was conducted by VA in September 2010.  At that time, pure tone air conduction thresholds were noted to be as follows:

Hertz
500
1000
2000
3000
4000
Right ear
25
20
30
30
35
Left ear
25
25
25
25
20

Initial speech recognition scores were 94 percent correct in the right ear and 88 percent correct in the left ear.  On administration of the Maryland CNC word list, the speech recognition scores were 94 percent correct in the right ear and 92 percent correct in the left ear.  The pertinent diagnosis was sensorineural hearing loss.  

An examination was conducted by VA in November 2016.  At that time, pure tone audiometry thresholds were noted to be as follows:

Hertz
500
1000
2000
3000
4000
6000
8000
Right ear
15
20
15
20
25
70
75
Left ear
15
25
25
25
45
70
75

Speech recognition scores were 98 percent correct in the right ear and 96 percent correct in the left ear.  The diagnoses were sensorineural hearing loss in higher frequencies of the right ear and sensorineural hearing loss in the frequency range from 500 to 4000 cycles per second in the left ear.  Regarding the right ear hearing loss, the examiner opined that the right ear hearing loss was not caused by or a result of an event in military service.  The rationale was that, review of the record showed normal hearing bilaterally upon entrance and separation from service to calibrated audiometric testing.  Additionally, there was no significant in-service threshold shift noted at any frequency (500-4000Hz) and the STRs were silent for hearing loss complaint.  It was further noted that in 2005 The Institute of Medicine Study issued a document titled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" which stated that "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occurred".  Therefore, based on the objective evidence (audiograms), there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of military service, including noise exposure.  Similarly, hearing loss in the left ear was not found to be caused by or a result of an event in military service.  The rationale was that review of the Veteran's claim file revealed normal hearing bilaterally upon entrance and separation from military service to calibrated audiometric testing and that there was no significant in-service threshold shift noted at any frequency (500-4000Hz).  STRs were silent for a hearing loss complaint.  After citing the same 2005 study noted above, the examiner stated that, based on the objective evidence, specifically the audiograms, there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.  

The Veteran's STRs show no indication of hearing loss on audiometric evaluation during service or of sensorineural hearing loss in the year immediately after his active duty.  As such, there is no basis for the establishment of service connection on a direct or chronic disease presumptive basis.  The record shows that sensorineural hearing loss was first demonstrated on examination in 2010, many years after separation from service.  While it is true that sensorineural hearing loss may be caused by acoustic trauma during service, the only competent medical opinion in the record is negative.  As noted the Board may not reject medical opinions based on its own medical judgment.  Obert 5 Vet. App. at 30; Colvin 1 Vet. App. at 171.  In this case, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for renal failure, with diabetic nephropathy, is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


